Exhibit 10.2




SIXTH AMENDMENT TO THE
RECEIVABLES PURCHASE AGREEMENT
This SIXTH AMENDMENT TO THE RECEIVABLES PURCHASE AGREEMENT (this “Amendment”),
dated as of August 21, 2019, is entered into by and among the following parties:
(i)
DXC RECEIVABLES LLC (F/K/A CSC RECEIVABLES LLC), a Delaware limited liability
company, as Seller (the “Seller”);

(ii)
DXC TECHNOLOGY COMPANY, a Nevada corporation, as Servicer (the “Servicer”);

(iii)
PNC BANK, NATIONAL ASSOCIATION, as a Committed Purchaser, as Group Agent for its
Purchaser Group and as Administrative Agent (in such capacity, the
“Administrative Agent”);

(iv)
WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Committed Purchaser and as Group
Agent for its Purchaser Group;

(v)
MUFG BANK, LTD. (F/K/A THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.), as a Committed
Purchaser and as Group Agent for its Purchaser Group;

(vi)
FIFTH THIRD BANK, as a Committed Purchaser and as Group Agent for its Purchaser
Group;

(vii)
MIZUHO BANK, LTD., as a Committed Purchaser and as Group Agent for its Purchaser
Group; and

(viii)
THE TORONTO DOMINION BANK, as a Committed Purchaser and as Group Agent for its
Purchaser Group.

Capitalized terms used but not otherwise defined herein (including such terms
used above) have the respective meanings assigned thereto in the Receivables
Purchase Agreement described below.
BACKGROUND
A.    The parties hereto (other than the Originator) have entered into a
Receivables Purchase Agreement, dated as of December 21, 2016 (such date, the
“Original Closing Date”) (as amended, restated, supplemented or otherwise
modified through the date hereof, the “Receivables Purchase Agreement”).
B.    Concurrently herewith, the Seller, as buyer, the Servicer, DXC Technology
Services LLC, as originator, and Alliance-One Services, Inc., Computer Sciences
Corporation, CSC Consulting, Inc., CSC Cybertek Corporation, Mynd Corporation
and PDA Software Services LLC, as new originators (collectively, the “New
Originators”), are entering into that certain Third Amendment to the Purchase
and Sale Agreement, dated as of the date hereof.
C.    Concurrently herewith, the parties hereto and PNC Capital Markets LLC, as
Structuring Agent, are entering into that certain Fifth Amended and Restated Fee
Letter, dated as of the date hereof.
D.    Concurrently herewith, DXC Technology Company, as performance guarantor,
in favor of the Administrative Agent on behalf of the secured parties, is
entering into the Second Amended and Restated Performance Guaranty, dated as of
the date hereof.
E.     The parties hereto desire to amend the Receivables Purchase Agreement as
set forth herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:
SECTION 1.Non Ratable Investment. Notwithstanding the requirements set forth in
Sections 2.01 and 2.02 in the Receivables Purchase Agreement, the Seller hereby
requests on a one-time basis that in connection with this Amendment, each
Purchaser and each Group Agent, as applicable, makes a non-ratable investment on
the date hereof in the applicable amount set forth on Exhibit A hereto. For
administrative convenience, the Seller hereby requests that each Purchaser and
each Group Agent, as applicable, fund the investment requested hereto to the
applicable account(s) set forth on Exhibit A hereto.
SECTION 2.    Notice of Investment Request. In connection with this Amendment,
the Seller is delivering an Investment Request on the date hereof.
Notwithstanding the notice requirement requiring the Seller to provide an
Investment Request at least three (3) Business Days prior to each Investment as
set forth in Section 2.02 of the Receivables Purchase Agreement, the
Administrative Agent and each Group Agent agrees to fund such Investment on a
one-time basis on the date hereof as specified in the Investment Request.
SECTION 3.    Amendments to the Receivables Purchase Agreement.
(a)    The Receivables Purchase Agreement is hereby amended to incorporate the
changes shown on the marked pages of the Receivables Purchase Agreement attached
hereto as Exhibit B.
(b)    Exhibit F of the Receivables Purchase Agreement is hereby replaced in its
entirety with the exhibit attached hereto as Exhibit F.
SECTION 4.    Representations and Warranties of the Seller and Servicer. Each of
the Seller and the Servicer hereby represents and warrants, as to itself, to the
Administrative Agent, each Purchaser and each Group Agent, as follows:
(a)    Representations and Warranties. Immediately after giving effect to this
Amendment, the representations and warranties made by such Person in the
Transaction Documents to which it is a party are true and correct as of the date
hereof (unless stated to relate solely to an earlier date, in which case such
representations or warranties were true and correct as of such earlier date).
(b)    Enforceability. This Amendment and each other Transaction Document to
which it is a party, as amended hereby, constitute the legal, valid and binding
obligation of such Person enforceable against such Person in accordance with its
respective terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity, regardless of
whether enforceability is considered in a proceeding in equity or at law.
(c)    No Termination Event. No event has occurred and is continuing, or would
result from the transactions contemplated hereby, that constitutes an Event of
Termination, Non-Reinvestment Event, Unmatured Event of Termination or Unmatured
Non-Reinvestment Event.
SECTION 5.    Effect of Amendment. All provisions of the Receivables Purchase
Agreement and the other Transaction Documents, as expressly amended and modified
by this Amendment, shall remain in full force and effect. After this Amendment
becomes effective, all references in the Receivables Purchase Agreement (or in
any other Transaction Document) to “this Receivables Purchase Agreement”, “this
Agreement”, “hereof”, “herein” or words of similar effect referring to the
Receivables Purchase Agreement shall be deemed to be references to the
Receivables Purchase Agreement as amended by this Amendment. This Amendment
shall not be deemed, either expressly or impliedly, to waive, amend or
supplement any provision of the Receivables Purchase Agreement other than as set
forth herein.
SECTION 6.    Effectiveness. This Amendment shall become effective as of the
date hereof upon receipt by the Administrative Agent of each of the documents,
agreements (in fully executed form), opinions of counsel, lien search results,
UCC filings, certificates and other deliverables listed on the closing
memorandum attached as Exhibit C hereto, in each case, in form and substance
acceptable to the Administrative Agent.
SECTION 7.    Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute but one and the same instrument. Delivery of an
executed counterpart of a signature page to this Amendment by facsimile or
e-mail transmission shall be effective as delivery of a manually executed
counterpart hereof.
SECTION 8.    GOVERNING LAW. THIS AMENDMENT, INCLUDING THE RIGHTS AND DUTIES OF
THE PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY
OTHER CONFLICTS OF LAW PROVISIONS THEREOF).
SECTION 9.    Section Headings. The various headings of this Amendment are
included for convenience only and shall not affect the meaning or interpretation
of this Amendment, the Receivables Purchase Agreement or any provision hereof or
thereof.
[Signature Pages Follow.]


IN WITNESS WHEREOF, the parties hereto have executed this Amendment by their
duly authorized officers as of the date first above written.
DXC RECEIVABLES LLC,
as Seller


By: /s/ H.C. Charles Diao
Name: H.C. Charles Diao    
Title: President and Treasurer    


DXC TECHNOLOGY COMPANY,
as Servicer


By: /s/ H.C. Charles Diao
Name: H.C. Charles Diao    
Title: Senior Vice President, Treasury and Corporate Development    




 
PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent 

 
By: /s/ Christopher Blaney 
Name: Christopher Blaney
Title: Senior Vice President


 
 
 
PNC BANK, NATIONAL ASSOCIATION,
as a Committed Purchaser  

 
By: /s/ Christopher Blaney 
Name: Christopher Blaney
Title: Senior Vice President
 
 
 
 
 
PNC BANK, NATIONAL ASSOCIATION,
as Group Agent for its Purchaser Group 

 
By: /s/ Christopher Blaney 
Name: Christopher Blaney
Title: Senior Vice President







 
WELLS FARGO, NATIONAL ASSOCIATION,
as a Committed Purchaser  

 
By: /s/ Eero Maki 
Name: Eero Maki
Title: Managing Director
 
 
 
 
 
WELLS FARGO, NATIONAL ASSOCIATION,
as Group Agent for its Purchaser Group 

 
By: /s/ Eero Maki 
Name: Eero Maki
Title: Managing Director











 
MUFG BANK, LTD.,
as a Committed Purchaser  

 
By: /s/ Eric Williams 
Name: Eric Williams
Title: Managing Director
 
 
 


MUFG BANK, LTD.,
as Group Agent for its Purchaser Group 

 
By: /s/ Eric Williams 
Name: Eric Williams
Title: Managing Director







 
FIFTH THIRD BANK,
as a Committed Purchaser  

 
By: /s/ Brian J. Gardner 
Name: Brian J. Gardner
Title: Managing Director
 
 
 
 
 
FIFTH THIRD BANK,
as Group Agent for its Purchaser Group 

 
By: /s/ Brian J. Gardner 
Name: Brian J. Gardner
Title: Managing Director











 
MIZUHO BANK, LTD.,
as a Committed Purchaser  

 
By: /s/ Richard A. Burke 
Name: Richard A. Burke
Title: Managing Director
 
 
 
 
 
MIZUHO BANK, LTD.,
as Group Agent for its Purchaser Group 

 
By: /s/ Richard A. Burke 
Name: Richard A. Burke
Title: Managing Director











 
THE TORONTO DOMINION BANK,
as a Committed Purchaser  

 
By: /s/ Bradley Purkis 
Name: Bradley Purkis
Title: Managing Director
 
 
 
 
 
THE TORONTO DOMINION BANK,
as Group Agent for its Purchaser Group 

 
By: /s/ Bradley Purkis 
Name: Bradley Purkis
Title: Managing Director


 
 






Exhibit A


Funds Flow Memorandum











Exhibit B


Amendments to the Receivables Purchase Agreement









Exhibit C


Closing Memorandum









Exhibit F


Form of Information Package








1